Citation Nr: 1818879	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979 and from July 1979 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held in June 2017 before the undersigned Veterans Law Judge of the Board and a transcript of this hearing is of record.


FINDING OF FACT

OSA is attributable to service.  


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his OSA began during service.  The Board notes that the Veteran's available service treatment records (STRs) are silent for sleep disturbances, yet note that the Veteran did not conform to the military's weight standards in a December 1984 performance evaluation report.  He was enrolled in a personal fitness program, but made slow progress.

A September 2013 VA formal finding indicated that the Veteran's STRs were unavailable from July 1979 to January 1986.  However multiple lay statements from the Veteran's ex-wife indicated loud snoring, apneas, and movement during sleep while the Veteran served on active duty and a lay statement from his current wife indicated that the symptoms have continued since active service.

A January 2012 sleep study confirmed the Veteran's diagnosis of OSA and revealed significant sleep apnea.  The Veteran was instructed on the use of a continuous positive airway pressure (CPAP) machine.

In a May 2012 statement, the Veteran reported that he had sleep disturbances and sleepiness in-service that has continued since service.  He reported that he regularly used a CPAP machine.  

A February 2014 private medical opinion by Dr. S.K. and Dr. R.V. found that the Veteran's OSA is more likely than not related to service.  The doctors noted that the Veteran's first sleep study was performed in January 2012, so they could not state with absolute certainty that the Veteran acquired OSA in active duty, but they opined it was very likely due to the Veteran's ex-wife's reports of loud snoring, disruptive sleep, and apneas.

In August 2014, the Veteran underwent a VA disability benefits questionnaire for sleep apnea.  The examiner reviewed that claims file, accepted the lay statements, and opined that sleep apnea was not related to military service.  The rationale essentially was based solely on the fact that there was no medical evidence of the claimed disorders in service.  Even though the examiner acknowledged the Veteran's complaints of symptoms in service, no weight appears to have been given to these statements, which are considered competent.  Also, the examiner did not address the December 1984 report that indicated the Veteran was overweight.  

During the June 2017 Board hearing, the Veteran reported that he was tired during service and believed that was because of his rotating schedule.  He stated that he had been tired since service.  

The Board has considered the Veteran's assertions of symptoms of OSA in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature".  Cf. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the May 2012 and February 2013 statements from his ex-wife and wife consistently documented that the Veteran had difficulty sleeping and suffered from loud snoring in service and continued to suffer from the same symptoms after service.  The Veteran had consistently stated in his hearing testimony and VA medical appointments that he would have difficulty staying awake during the day.  His testimony and the testimony of the people that knew him during his military career and after have been consistent in documenting the observable complaints of loud snoring, difficulty sleeping, and daytime sleepiness.  Further, the Veteran's ex-wife reported episodes where the Veteran appeared to stop breathing with the onset while the Veteran was on active duty.  Thus, the Board finds that the Veteran's statements concerning his difficulty sleeping and staying awake since service are competent and credible.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A medical examination that fails to take into account credible lay assertions of an in service injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the Appellant's lay assertions that he had sustained a back injury during service.").  Therefore, the VA examiner's August 2014 negative opinion founded on the absence of treatment or complaints in service or since service is based on an inaccurate factual premise as there is competent evidence of in-service symptomatology and post-service complaints.  Conversely, the February 2014 private medical opinion found that the Veteran's OSA most likely began while he was in the military as the symptoms of OSA were present during the Veteran's active service, for example, his loud snoring and difficulty staying awake.

In this case, the February 2014 physicians were aware of the Veteran's medical history, provided an articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, the Board finds that there is sufficient competent, credible, and probative evidence that the OSA incepted during active service which continued after service.  As such, the Board finds that service connection is warranted for OSA.


ORDER

Entitlement to service connection for OSA is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


